DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant’s arguments filed on 7/20/21 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. The amendment necessitates the new ground(s) of rejection presented due to the added language of “nebulizer”.
Status of the Application
	Claim(s) 1, 3-18, and 21 is/are pending.
	Claim(s) 6-16, 18 is/are withdrawn.
	Claim(s) 1, 3-5, 17, 21 is/are rejected.

Claim Rejections – 35 U.S.C. § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

    PNG
    media_image1.png
    158
    934
    media_image1.png
    Greyscale

Claim(s) 1, 3-5, 17, 21 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Cristoni et al., DEVELOPMENT AND APPLICATIONS OF SURFACE-ACTIVATED CHEMICAL IONIZATION, Mass Spectrometry Reviews 26, 645– 656 (2007) [hereinafter Cristoni] and Harris et al., Ambient Sampling/Ionization Mass Spectrometry: Applications and Current Trends, Anal. Chem. 83, 4508–4538 (2011).
	Regarding claim 1, Cristoni teaches a method of producing ions from a sample comprising: 
	
	causing droplets comprising analyte from the sample (see fig 2, e.g. p652, sec 6) to impact upon a surface (see fig 2) so as to generate analyte ions (see p648, col 1, para 2-3).
	Cristoni fails to explicitly disclose directing a spray of droplets onto a sample using a nebulizer, wherein the spray of the droplets comprises a substantially electrically neutral spray of droplets.


	Regarding claim 3, the combined teaching of Cristoni and Harris teaches at least some of the droplets comprising analyte from the sample are substantially electrically neutral (see Cristoni, p648, col 1, para 3). 
 	Regarding claim 4, the combined teaching of Cristoni and Harris teaches the spray of droplets comprises a spray of solvent droplets (see Harris, p4518, col 1, para 3).
	Regarding claim 5, the combined teaching of Cristoni and Harris teaches the solvent droplets include one or more additives (see Harris, e.g. p4518, col 1, para 3, formic acid, MeOH, H20). 
	Regarding claim 17, the combined teaching of Cristoni and Harris teaches a method of analysing a sample comprising: producing analyte ions from the sample using the method according to claim 1 (see discussion of claim 1); and analysing the analyte ions (see e.g. Cristoni, abstract).
	Regarding claim 21, the combined teaching of Cristoni and Harris teaches the spray of droplets is directed onto the surface of the sample such that analyte is released from the sample (see Harris, e.g. p4518, col 1, para 3), and wherein analyte released from the sample is desorbed into secondary droplets so as to form the droplets comprising analyte (see Cristoni, fig 2; see from upstream solvated source, p645, introduction generally).

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Choi whose telephone number is (571) 272 – 2689. The examiner can normally be reached on 8:00 am – 5:30 pm M-T, and every other Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571) 272 – 2293. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 – 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES CHOI/Examiner, Art Unit 2881